Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5-8 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant has also amended claims 5 and 6 to change “lower” to “higher” sheet resistance.  Support was not found in the application as originally filed for the amendment of the change of “lower” to “higher” sheet resistance.  Claims 7-8 depend upon claims 5-6.

Response to Arguments

In applicant’s Remarks applicant asked that the examiner call applicant’s representative concerning applicant’s copy of the application to which a claim for foreign priority has been made in the present application.  The examiner telephoned applicant’s representative on 3/8/2021 and left a message that the examiner had called.  A representative for applicant returned the examiner’s telephone call and the examiner  and spoke with Attorney Andrew Morton;  the examiner stated that a copy of the priority document is not permitted to be filed via EFS-Web (MPEP 502.05(2)).
Applicant's arguments filed 1/14/2021 have been fully considered. Applicant has argued that Park does not disclose different subregions  in which the capacitors have identical capacitance values in each subregion and the capacitance values of the subregions are different and separation along dividing lines to separate the subregions.  These arguments seem to be dependent upon applicant’s amendment of claim 1.  Applicant has also argued that the capacitance values must not be known at the beginning of the first production step.  This argument is respectfully found to be not persuasive because it seems that this is not required by the claims  (MPEP 2145(V) Arguing limitations which are not claimed).  Applicant has also amended claims 5 and 6 to change “lower” to “higher” sheet resistance.  Applicant’s arguments with respect to claims 5 and 6 also seem to be dependent upon applicant’s amendment.  New ground for rejection are made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-3is/are rejected under 35 U.S.C. 103 as being unpatentable over Pompl (US 2009/0256239 A1) in view of Wang et al (US 2009/0174031 A1)(“Wang”).
Pompl discloses a method for producing semiconductor capacitors having different capacitance values in a semiconductor substrate, as Pompl discloses affecting the capacitance in different areas by doping through the trenches (para. 0081)
Pompl discloses a production phase in which hole structure including several groups of holes is produced in the semiconductor substrate separated from one another  with dividing regions A2 (Fig. 1C and para. 0133, which identifies area A2 as an “open area” between trenches) having a width wider than that of the holes in the groups (Fig. 1C shows the area is greater)
Pompl also discloses that the semiconductor substrate may be doped via the trenches (para. 0178) during the production process of the capacitor (para. 0186) in a locally restricted manner (para. 0188), which may be considered a different portion of the production phase or a second portion of the production phase
The holes are filled with dielectric 114 (Fig. 1B and para. 0050) and conductive layer 142 (para. 0110 and Fig. 2A and para. 0182) as the upper electrode of the capacitor and extends between the holes and groups, the groups form a first capacitance and in a second production step, as this production phase is considered a second production step
Different subregions have capacitors with identical capacitance, the values of capacitance in different subregions differ, as Pompl discloses the chips formed cover a range of capacity values (para. 0174)
The layer sequence is structured and metallization is applied and structured within the subregions depending on the identical capacitance values of the subregions by the capacitances which are desired in the subregions, as Pompl discloses the amount of doping can be used to affect the value 
The capacitors are separated on  the substrate along the subregions, as Pompl discloses the subregions are separated by the dividing regions A2 (Fig. 1C and para. 0133, which identifies area A2 as an “open area” between trenches)  
Pompl does not explicitly state the control of the capacitance by doping, although Pompl does disclose the doping affects the capacitance.  Pompl does not explicitly state the separating of the semiconductor regions, athough Pompl discloses the separating regions as stated above.
Wang, in the same field of endeavor of controlling of capacitance (Abstract) and trench capacitors (para. 0120), discloses that the capacitance can be controlled by doping (para. 0205).
Wang also discloses the production substrate may be a wafer which includes chips formed simultaneously  and using known semiconductor processes (para. 0011), and the singulation of chips formed on a wafer is a step which is well known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined arrangement disclosed by Wang with the method disclosed by Pompl because Wang discloses that the forming of chips on a wafer are well known in the art, and the singulation of the formed chips is well known in the art.
Wang is relied upon also to support that the different doping disclosed by Pompl controls the capacitance of the capacitors disclosed by Pompl.
Re claim 2:  Pompl shows in Fig. 1C that the dividing regions extend over the surface, as Fig. 1C shows a portion of the surface which is repeated  (para. 0013 and 0014).
Re claim 3:  Pompl discloses holes are formed in the first production region in the dividing regions, which are “omitted trenches “ (para. 0070 and Fig. 1C), and the areas between the capacitor regions also include not only the omitted trenches, but also the areas A1-3 (Fig. 1C)

Claim 4   is/are rejected under 35 U.S.C. 103 as being unpatentable over Pompl (US 2009/0256239 A1) in view of Wang et al (US 2009/0174031 A1)(“Wang”) as applied to claim 1 above, and further in view of DeNatale et al (US 2008/0122031 A1)(“DeNatale”).
Pompl in view of Wang discloses the limitations of claim 1 as stated above.  Pompl in view of Wang is silent with respect to metallization applied to the substrate back side.
DeNatale, in the same field of endeavor of vertical capacitors (para. 0056 and Fig. 7A), discloses a vertical capacitor with backside metallization 140 (Fig. 7A and para. 0047 and 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined back metallization as disclosed by DeNatale with the method disclosed by Pompl in view of Wang in order to obtain the benefit of connection to other circuit elements as disclosed by DeNatale (para. 0057) and shielding electronic components associated with the device (para. 0047).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIDAD EVERHART whose telephone number is (571)272-1892.  The examiner can normally be reached on M-F 6:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARIDAD EVERHART/Primary Examiner, Art Unit 2895